                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Mark and MariBeth Johnsrud,               )
                                          )
              Plaintiffs,                 )
                                          )          ORDER
       vs.                                )
                                          )
Burlington Resources Oil and Gas Co., LP, )
                                          )          Case No. 1:17-cv-209
              Defendant.                  )


       Before the court is a stipulation filed by the parties on October 19, 2018. The parties seeks

to stay all pretrial deadlines pending a settlement conference set for December 12, 2018. The court

ADOPTS the stipulation (Doc. No. 45). The above-entitled action shall be stayed until January 14,

2019.1 On January 14, 2019, both parties shall submit their responses to any outstanding discovery.

Plaintiff’s reply in support of their Motion to Amend is due by January 28, 2019.

       IT IS SO ORDERED.

       Dated this 26th day of October, 2018.

                                                     /s/ Charles S. Miller, Jr.
                                                     Charles S. Miller, Jr., Magistrate Judge
                                                     United States District Court




       1
        The parties have agreed that either side may dissolve the stay by providing written
notice notice to opposing counsel. Should a party seek to dissolve the stay prior to January 14,
2019, that party should so advise the court.
